Citation Nr: 1708435	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a mandible jaw fracture with loss of teeth. 


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals Board on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina. 

In June 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file. 

This claim was remanded in May 2014. 

The issue of entitlement to service-connected for residuals of a fractured mandible with loss of teeth for dental treatment purposes has been raised by the record in an August 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). (Please see May 2014 Board Remand referral for further details.) The Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required. 


REMAND

The prior remand directed that examiner should provide a detailed review of the Veteran s relevant medical history, current complaints, and the nature and extent of his residuals of a fractured mandible with loss of teeth. All indicated tests and studies deemed appropriate by the examiner needed to be accomplished, and all clinical findings needed to be reported in detail. The Board finds this directive was not accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). 

In the September 2015 VA examination report, the examiner noted the Veteran's complaints of limited use of his jaw and pain which had worsened over time. He had difficulty eating comfortably and opening his mouth wide. The examiner also observed the Veteran was in visible discomfort when trying to perform even the most basic of tasks involving his mouth such as opening and closing, moving side to side, and chewing. As the result, the Board finds it necessary to evaluate the function of the temporomandibular joint (TMJ) and determine if there is any impairment that is part of the residuals of a mandible jaw fracture. See 38 C.F.R. § 3.159(c)(4) (2016). 

Similarly, the July 1979 VA examination report notes scars in and around the maxilla and mandible, however the September 2015 VA examination report stated no scars were found. On remand, the presence or absence of scars during the appeal period should be clarified. Id. 

Additionally, in the Veteran's February 2007 claim, he not only alleged that due to his service-connected dental disability a noncancerous tumor grew above his jaw. He asserted that while removing the tumor, a doctor told him his jaw opening was restricted.  On remand, an opinion should be given as to whether any fibroma present during the appeal period is a symptom of the residuals of a mandible jaw fracture. Id. 

Further, the Veteran claimed VA made replacements sometime in 1969.  On remand, the AOJ should contact the Veteran and ask him which VA facility he received dental treatment. If the Veteran responds, such records should be requested. 38 C.F.R. § 3.159(c)(3) (2016). 

Finally, after the above development is completed, consider sending file for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016) as the Veteran specifically raised entitlement to an extraschedular rating on his April 2011 appeal form.

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and ask him where he received dental treatment by VA on or about 1969.  If the Veteran responds, request records from the appropriate repository. A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1).

2. Next, schedule the Veteran for a VA examination or examinations that evaluate(s) whether he has any TMJ impairment, tumor or scar stemming from his service-connected residuals of a mandible jaw fracture. The examiner should note the Veteran's competent complaints regarding his current service-connected disability.

The examination report should note the following:
* Whether there is any TMJ impairment, and if so, it is at least as likely as not that it is due to the service-connected residuals of a mandible jaw fracture;
* Whether it is at least as likely as not that any fibroma or tumor present during the appeal period is a symptom of the residuals of a mandible jaw fracture; and
* Whether there is any scar present, and if so, it is at least as likely as not that it is due to the service-connected residuals of a mandible jaw fracture.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3. After the above development has been completed, address whether the claim of entitlement to a compensable disability rating for the residuals of a mandible jaw fracture with loss of teeth should be referred to the Director of Compensation Service for extraschedular consideration in compliance with 38 C.F.R. § 3.321(b) (2016).

4. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2016), failure to cooperate by attending a requested VA examination may result in an adverse determination. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

